DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2020 and 3/4/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-11 are pending and examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the channel extends along substantially all of the perimeter” in lines 1-2.  The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, it is unclear if the channel surrounds the perimeter or extends from one end of a perimeter to another.  For the purpose of prosecution, the examiner interprets the limitation to extend from one end to another.  Claim 8 is rejected by virtue of dependency on claim 7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by da Silva Junior (US 20180311404 A1; hereinafter “Silva”). 
Regarding claim 1, Silva teaches a clot preparation device (Silva; para [29]; Fig. 1; Device for Preparing a Biological Wound Dressing Made of Autologous Fibrin) comprising: 
a base (Silva; para [29]; Fig. 1, 2, 3; cylindrical container 2; examiner notes that the container innately comprises a base); 

an upper working area (Silva; Fig. 2, 3, 4; Image 1; examiner interprets the upper surface of the work surface as the upper working area), and 
a perimeter around the upper working area in at least part of which is formed a channel that is lower than an adjacent part of the upper working area so that fluid placed on the upper working area will drain into the channel under the force of gravity when the base is placed on a horizontal surface (Silva; para [30]; Fig. 2, 3; a bottom 3 with side slopes directed towards a central channel 4 with a slope, ending in a nozzle 8); and 
a drainage opening through the work surface (Silva; para [30]; Fig. 3, 4, 5; a nozzle 8).

    PNG
    media_image1.png
    592
    811
    media_image1.png
    Greyscale

Image 1. The working surface area comprises a upper working area and lower working area because of the sloped surface as seen in Fig. 5. 
Regarding claim 2, Silva teaches the clot preparation device of claim 1, wherein the base supports the work surface to create a work surface that is sloped from horizontal when the base is 
Regarding claim 3, Silva teaches the clot preparation device of claim 1, wherein the work surface includes a lower working area below the upper working area configured such that fluid placed on the upper working area will drain into the lower working area under the force of gravity when the base is placed on a horizontal surface (Silva; para [30]; Fig. 3; a bottom 3 with side slopes, .alpha., directed towards a central channel 4 with a slope .beta., ending in a nozzle 8).
Regarding claim 4, Silva teaches the clot preparation device of claim 3, wherein there are two or more sloped regions between the upper working area and the lower working area (Silva; para [30]; Fig. 4, 5; a bottom 3 with side slopes, .alpha., directed towards a central channel 4 with a slope, .beta.).
Regarding claim 5, Silva teaches the clot preparation device of claim 3, wherein there are peaks at the upper working area configured to support a clot being prepared on the clot preparation device and valleys at the lower working area (Silva; para [30]; Fig. 6; fibrin clot 6 is placed over the sieve 7 and respective orifices 17… the larger orifices 18 are designed to receive conical molds 21 whose ends possess orifices 22).  Examiner notes the respective orifices are positioned over the upper working area and the larger orifices are positioned over the lower working area interpreted as the valley. 
Regarding claim 6, Silva teaches the clot preparation device of claim 1, wherein the channel includes a drainage opening (Silva; para [29]; Fig. 4, 5; a central channel 4 with a slope .beta., which directs the liquid sealant 5, left over from the pressing of the fibrin clot 6 through a sieve 7, in the direction of the exit nozzle 8).
Regarding claim 7, Silva teaches the clot preparation device of claim 1, wherein the channel extends along substantially all of the perimeter (Silva; Fig. 3, 4).
Regarding claim 8, Silva teaches the clot preparation device of claim 7, wherein the channel includes a drainage opening (Silva; para [29]; Fig. 4, 5; a central channel 4 with a slope .beta., which 
Regarding claim 9, Silva teaches the clot preparation device of claim 1, wherein the clot preparation device includes a delivery device holder comprising an indention in the clot preparation device (Silva; para [30]; Fig. 3; multi-path collecting system 9 originates from the tip and it consists of at least one hose 12 connected to a valve 13 with at least two pathways, each connected by hoses 14 to syringes 15).  The syringes are interpreted as the delivery device holder.  
Regarding claim 10, Silva teaches the clot preparation device of claim 9, wherein the clot preparation device includes a supplemental delivery device holder configured to receive an additional delivery device (Silva; para [30]; Fig. 3; multi-path collecting system 9 originates from the tip and it consists of at least one hose 12 connected to a valve 13 with at least two pathways, each connected by hoses 14 to syringes 15).  Examiner notes that the device may comprise an additional syringe as seen in Fig. 3. 
Regarding claim 11, Silva teaches the clot preparation device of claim 1, wherein the clot preparation device includes a delivery device holder connector into which a part of a delivery device is releasably connectable (Silva; para [17, 30]; Fig. 3; a disposable device…ending in a nozzle 8 which receives a tip 10 with latches 11, ensuring fastening to said container 2. A multi-path collecting system 9 originates from the tip and it consists of at least one hose 12).  Examiner notes that the tips can be fastened and disposed, thus the limitation “releasably connectable” is met. 

Other References Cited
	Orava et al (US 20190133881 A1; hereinafter “Orava”; domestic priority filed 11/3/2017).  Orava teaches that the slope surfaces allow downward flow under the force of gravity (Orava; para [28]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin R Whatley/Primary Examiner, Art Unit 1798